Title: To James Madison from David Montague Erskine, 18 October 1807
From: Erskine, David Montague
To: Madison, James



Sir
Philadelphia, Oct. 18th. 1807.

I have the Honor to request the serious Attention of the Government of the United States to a Case of the most gross Violation of the Law of Nations; & of Insult to His Majesty, by a Citizen of the United States & an Inhabitant of this Town of Philadelphia, (W. Duane) who having by the most dishonorable Means, obtained Possession of certain Dispatches on His Majesty’s Service, from The Hon: G. Berkeley, Vice Adml. & & & directed to Me & endorsed by the Admiral, has detained them, declaring that he would transmit them to the President of the United States.
I need not trouble you at present, with the Details of this disgraceful Breach of all the Principles of Law & even the Obligations of Morality, as the Object of this Letter is to request the Interposition of the Government of The United States, to cause a Prosecution to be instituted against the Person abovementioned, of whose Guilt I can furnish the most undeniable Proofs.
It can not be necessary I am persuaded, Sir, to offer any Arguments to induce the Government of the United States to endeavour to obtain a Redress for this Insult to His Majesty, correspondent to the Enormity of the Offence, which, not only Sentiments of Justice, and friendly Dispositions to His Majesty; but even sound Policy would dictate to the Government of the U. S. by all the Means in their Power to discountenance and to punish  With Sentiments of the highest Respect & Consideration, I remain Sir Your most obedt. Humble. Servt.

D. M. Erskine

